i          i       i                                                                            i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-09-00608-CV

                     IN RE Emerald RODRIGUEZ and Phillip RODRIGUEZ


                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: October 7, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 28, 2009, relators filed a petition for writ of mandamus. The court has

considered relators’ petition for writ of mandamus and is of the opinion that relators are not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP .

P. 52.8(a).

                                                              PER CURIAM




          … This proceeding arises out of Cause Nos. 2009-CI-11272, styled Emerald Rodriguez and Phillip Rodriguez
           1

v. George McLean, pending in the 131st Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel
presiding, and 2009-CI-11274, styled David Rodriguez v. Vision Source LP aka Vision Source National, et al., pending
in the 166th Judicial District Court, Bexar County, Texas, the Honorable Martha Tanner presiding. However, the order
complained of was signed by the Honorable Barbara Nellermoe, presiding judge of the 45th Judicial District Court,
Bexar County, Texas.